     Case 2:21-cv-00304-JAM-KJN Document 6 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL CARRANZA,                                   No. 2:21-cv-0304 KJN P
12                       Petitioner,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14   JEFF LYNCH,
15                       Respondents.
16

17           Petitioner is a state prisoner, proceeding pro se. By an order filed February 19, 2021,

18   petitioner was ordered to file an in forma pauperis affidavit or to pay the appropriate filing fee,

19   within thirty days, or his application would be dismissed. The thirty-day period has now expired,

20   and petitioner has not responded to the court’s order, has not filed an in forma pauperis affidavit,

21   and has not paid the appropriate filing fee.

22           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to assign

23   a district judge to this case.

24           Further, IT IS RECOMMENDED that this action be dismissed without prejudice.

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, petitioner may file written

28   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
                                                       1
      Case 2:21-cv-00304-JAM-KJN Document 6 Filed 04/01/21 Page 2 of 2


 1   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

 2   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 3   F.2d 1153 (9th Cir. 1991).

 4   Dated: April 1, 2021

 5

 6
     carr0304.fpf.hab
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
